Exhibit15.2 Head Office: Amot Bituach House Building B 46-48 Menachem Begin Road, Tel-Aviv 66184 Tel: + Fax: + E-mail: zivhaft@bdo.co.il www.bdo.co.il Board of Directors Lumenis Ltd. Yokneam, Israel CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the registration statement on FormS-8 (333-148460) of Lumenis Ltd., of our report dated June25, 2008 with respect to the consolidated statements of operations, changes in shareholders’ equity (capital deficiency) and cash flows of Lumenis Ltd. and its subsidiaries for the year ended December31, 2007, which report appears in the annual report on Form20-F of Lumenis Ltd. for the year ended December31, 2009. /s/ Ziv Haft Ziv Haft Certified Public Accountants (Isr.) A BDO member firm Tel Aviv, Israel April6, 2010
